Case 2:19-mj-00209-BR Document 1 Filed 10/28/1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COUR

for the

 

 

 

Northern District of Texas

CLERK, U.S, p
> DISTRICT C
United States of America By Fram
Deputy |

 

 

 

)
V. )
) Case No. we |
DEMETRIC DARTEL LEWIS ) 2:19-MJ-209
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 25, 2019, inthe county of Potter _ in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18, United States Code, Convicted Felon in Possession of a Firearm

Sections 922(g)(1) and 924(a)(2).

This criminal complaint is based on these facts:

see attached affidavit in support of complaint.

Continued on the attached sheet.
OS? \eageir “in
v Complainant's signature

Raymie J. Turner, ATF SA

Printed name and title

 

Sworn to before me and signed in my presence.

ow 0 oe Lin “Keuo

Judge's Signature

City and state: Amarillo, Texas Lee Ann Reno, U.S. Magistrate Judge
Printed name and title

 

 

 
Case 2:19-mj-00209-BR Document1 Filed 10/28/19 Page 2of5 PagelD 2

2:19-MJ-209
AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Raymie J. Turner, affiant herein, being duly sworn, state that I am a Special
Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), assigned
to the Dallas Field Division, Amarillo Satellite Office. I have been employed with the
ATF since January 2017. I successfully completed the Criminal Investigator Basic
Training Program (CITP) at the Federal Law Enforcement Training Center (FLETC)
and the Special Agent Basic Training Program (SABT) at the ATF National Academy
in Glynco, Georgia. I have earned a Bachelor of Science degree in Criminal Justice
from Sam Houston State University in Huntsville, Texas.

As aresult of my training, education, and experience, | am familiar with federal
laws, including Title 18, United States Code, Section 922(g)(1), which makes it unlawful
for any person who has knowingly been convicted in any court of a crime punishable by
imprisonment for a term exceeding one year to ship or transport in interstate commerce,
or possess in or affecting commerce, any firearm or ammunition, or to receive any
firearm or ammunition which has been shipped or transported in interstate or foreign
commerce.

The information contained in this affidavit is based on my personal knowledge and
information provided to me by other law enforcement officers and is provided for the
limited purpose of demonstrating probable cause to support the issuance of a criminal
complaint. This affidavit, therefore, does not summarize all the facts known to me or

other law enforcement agents and officers at this time. On October 25, 2019, law

1

 

 
Case 2:19-mj-00209-BR Document1 Filed 10/28/19 Page3of5 PagelD3

enforcement observed a vehicle fail to come to a complete stop at a stop sign at the
intersection of SW 4 Avenue and South Lamar Street, Amarillo, Texas 79106; therefore,
law enforcement initiated their emergency lights and conducted a traffic stop at the
intersection of SW 4" Avenue and South Bryan Street, Amarillo, Texas, 79106.
Demetric Dartel Lewis was the driver and sole occupant of the vehicle. Law enforcement
could smell the odor of marijuana emitting from the vehicle. Law enforcement requested
consent to search the vehicle, and Lewis gave law enforcement consent to search. Law
enforcement located the following:

- Taurus, Model 605, .357 Magnum caliber revolver bearing serial number

LX20635, loaded with five rounds of ammunition in the cylinder (Located

between the driver’s seat and center console)

- 6.48 gross grams of suspected cocaine (Located in a bag on the back right
passenger’s seat)

- .42 gross grams of suspected marijuana (Located in a bag on the back right
passenger’s seat)

- Scale (Located in a jacket pocket on the front right passenger’s seat)
- 7 baggies (Located in Lewis’ back right pocket)
Law enforcement located a non-governmental identification card containing
Lewis’ first name and photo inside the bag on the back right passenger seat as well.
Lewis invoked his right to an attorney when law enforcement attempted to
interview him. Lewis was transported and booked in to the Randall County Detention
Center. During booking, Lewis made the unsolicited statement that he was going to be

honest. Lewis stated he had the firearm, because there were people after him.

 

 
Case 2:19-mj-00209-BR Document1 Filed 10/28/19 Page4of5 PagelD 4

On December 26, 2019 at approximately 18:30 hours, Lewis called someone from
the Randall County Detention Center. During that phone conversation, Lewis made the
following statements in relation to his arrest:

“T got caught with a pistol.”

- “I got priors.” Lewis then proceeded to explain how the federal system is
based on a point system.

- “] got caught with a gun. Whatever. I had a little something else on me that
was sketchy...”

A verbal nexus was conducted on the aforementioned firearm and it was
determined that the firearm was manufactured outside the state of Texas; therefore, the
firearm traveled in or affected interstate commerce. Lewis is a previously convicted felon
and knew of his felony conviction; therefore, he is prohibited from possessing firearms
and ammunition.

[Remainder of page intentionally left blank. ]

 

 
Case 2:19-mj-00209-BR Document1 Filed 10/28/19 Page5of5 PagelD5

Based on my training, education, and experience, and the information provided to
me, there is probable cause that Demetric Dartrel Lewis violated Title 18, United States
Code, Section 922(g)(1), which makes it unlawful for any person who has knowingly
been convicted in any court of a crime punishable by imprisonment for a term exceeding
one year to ship or transport in interstate commerce, or possess in or affecting commerce,
any firearm or ammunition, or to receive any firearm or ammunition which has been
shipped or transported in interstate or foreign commerce.

~
rw pe G1——___
Special Agent Raymie J. Turner
Bureau of Alcohol, Tobacco, Firearms,
and Explosives
Subscribed and sworn to before me this 28" day of October 2019.

Lee Ann Reno
UNITED STATES MAGISTRATE JUDGE

 
 

 

Sean J. Taylor
Assistant United States Attorney

 
